                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Case No. 19-cr-0096 (WMW/HB)

                             Plaintiff,
                                                 ORDER ADOPTING MAGISTRATE
        v.                                           JUDGE’S REPORT AND
                                                      RECOMMENDATION
Travis Kyle Mayer,

                             Defendant.


       This matter is before the Court on the December 10, 2019 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 82.)

The R&R recommends denying Defendant Travis Kyle Mayer’s motion to dismiss

multiplicitous counts and motion to suppress evidence. Mayer filed timely objections to

the R&R. For the reasons addressed below, Mayer’s objections are overruled and the

December 10, 2019 R&R is adopted.

                                     BACKGROUND

       The United States charged Mayer by indictment on April 1, 2019, with distributing

child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1); transferring

obscene matter to a minor in violation of 18 U.S.C. § 1470; and committing a felony

offense involving a minor while being required to register as a sex offender in violation of

18 U.S.C. § 2260A.

       On September 25, 2019, the United States filed a superseding indictment alleging

six additional counts. In particular, the superseding indictment adds two counts of
production and attempted production of child pornography in violation of 18 U.S.C.

§§ 2251(a), 2251(e), and 3559(e); two counts of possession of child pornography in

violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2); one count of attempted and actual

coercion and enticement in violation of 18 U.S.C. §§ 2422(b) and 3559(e); and one count

of receipt of child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1).

      Mayer moves to dismiss multiplicitous counts, arguing that Count 6 of the

superseding indictment is based on exactly the same conduct that is alleged in Count 1 and

Count 2 of the superseding indictment. Mayer also moves to suppress two mobile

phones—one that was seized from him in September 2017 and another that was seized

from him in September 2018. The magistrate judge held an evidentiary hearing as to

Mayer’s motions on October 11, 2019, at which the United States called FBI Special Agent

Dennis Howe, Jr., to testify about the seizure of phones from Mayer. Neither party called

any other witnesses.     After the evidentiary hearing, the magistrate judge ordered

supplemental briefing on the motions.

      In the December 10, 2019 R&R that followed, the magistrate judge recommends

denying both of Mayer’s motions. With respect to the phone seized from Mayer in

September 2017, the R&R determines that Mayer had no subjective expectation of privacy

in the phone because he denies that it belongs to him. In the alternative, the R&R

determines that the exigent-circumstances exception to the warrant requirement applies

because officers reasonably believed that Mayer could have been attempting to destroy

evidence on the phone when they seized it from him. As to the phone seized from Mayer

in September 2018, the R&R observes that, after the evidentiary hearing, Mayer conceded


                                            2
that law enforcement officers lawfully seized this phone. And with respect to Mayer’s

motion to dismiss, the R&R determines that Count 6 is not multiplicitous of Count 1 and

Count 2 because the offenses require proof of different facts. Mayer filed timely objections

to the R&R, and the United States filed a timely response.

                                       ANALYSIS

       This Court reviews de novo those aspects of the R&R to which Mayer objects. See

28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3); LR 72.2(b)(3); accord Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Mayer objects to the R&R’s

recommendations to deny his motion to suppress the phone seized from him in September

2017 and his motion to dismiss multiplicitous counts. The Court addresses each objection

in turn.

       I.     Motion to Suppress

       Mayer argues that his motion to suppress the phone seized from him in September

2017 should be granted.1 The facts material to Mayer’s objections are not in dispute.

Mayer was on parole in September 2017 and one condition of his parole was that he was

prohibited from using devices that could access the Internet. When law enforcement

officers conducted a parole check on Mayer at the Countryside Inn Motel, they asked him

whether he had a phone. Mayer responded that he did not want to get in trouble and pulled

a phone from his pocket. After doing so, Mayer leaned away from the officers and



1
       Mayer does not object to the R&R’s recommendation to deny his motion to suppress
the phone seized from him in September 2018, which he now concedes was a lawful
seizure.


                                             3
attempted to do something with the phone while preventing the officers from seeing what

he was doing. At that point, the officers forcefully seized the phone from Mayer, who

resisted and struggled to keep the phone.

       The Fourth Amendment to the United States Constitution protects “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. A defendant has the burden to prove that

he had a legitimate expectation of privacy that was violated by a challenged seizure. United

States v. Douglas, 744 F.3d 1065, 1069 (8th Cir. 2014). To determine whether a defendant

had a legitimate expectation of privacy in a seized object, a district court “must determine:

(1) whether the [defendant] has asserted a subjective expectation of privacy, and (2)

whether the [defendant’s] subjective expectation is objectively reasonable.” United States

v. Kiser, 948 F.2d 418, 423 (8th Cir. 1991).

       Mayer first contends that the R&R erred by determining that “Mayer had no

expectation of privacy in his person.” But that is not what the R&R determined. The R&R

determined that Mayer had no subjective expectation of privacy in the seized object—

namely, the phone. The phone was not seized during a search of Mayer’s person. Rather,

Mayer pulled the phone from his pocket and held it in plain view of the officers. As such,

it is the seizure of the phone, not a search of Mayer, that is at issue. Because this aspect of

Mayer’s objection is inconsistent with the record and the R&R’s determinations, the

objection is unavailing.

       Mayer also disputes the R&R’s determination that he lacked a subjective

expectation of privacy in the phone. A defendant’s “subjective expectation of privacy” in


                                               4
a seized object is a question of fact to be resolved based on whether the defendant, “by his

conduct, has exhibited an actual (subjective) expectation of privacy,” such as by

“show[ing] that he seeks to preserve something as private.” Smith v. Maryland, 442 U.S.

735, 740 (1979) (internal quotation marks omitted); accord Kiser, 948 F.2d at 423–24.

Here, it is undisputed that Mayer attempted to shield the phone from officers’ view and

struggled to retain the phone when officers forcefully seized it from him. Through his

conduct at the time of the seizure, Mayer arguably exhibited a subjective expectation of

privacy by seeking to preserve the phone as private. But later, after the officers had seized

the phone and arrested Mayer, Mayer denied that the phone belonged to him and told

officers that the phone was given to him by a friend earlier that night. On this record,

Mayer has not satisfied his burden to demonstrate that he exhibited a subjective expectation

of privacy.

       Even if Mayer arguably exhibited a subjective expectation of privacy at the time of

the seizure, the record demonstrates that such an expectation of privacy was not objectively

reasonable. It is undisputed that the conditions of Mayer’s parole prohibited him from

possessing Internet-capable devices and required Mayer to submit himself and his property

to searches by his parole officer. “[A]ny interest in possessing contraband cannot be

deemed ‘legitimate,’ and thus, governmental conduct that only reveals the possession of

contraband compromises no legitimate privacy interest.” Illinois v. Caballes, 543 U.S.

405, 408 (2005). Regardless of its contents, the Internet-capable phone seized from Mayer

was contraband in his possession by virtue of his conditions of parole. See Black’s Law

Dictionary (11th ed. 2019) (defining “contraband” to include “[g]oods that are unlawful to


                                             5
. . . possess”). Moreover, when a court imposes a search condition on a probationer, the

probationer’s reasonable expectation of privacy is “significantly diminished.” United

States v. Knights, 534 U.S. 112, 119-20 (2001); accord United States v. Makeeff, 820 F.3d

995, 1000 (8th Cir. 2016). Therefore, Mayer lacked an objectively reasonable expectation

of privacy in the phone seized from him in September 2017.

       For these reasons, Mayer’s objections to this aspect of the R&R are overruled, and

this aspect of the R&R is adopted.

       II.    Motion to Dismiss Multiplicitous Counts

       Mayer next argues that his motion to dismiss multiplicitous counts should be

granted. Notably, Mayer’s objection to this aspect of the R&R is not accompanied by any

meaningful argument or analysis, but instead summarily “relies on and reasserts the

arguments already made” to the magistrate judge. Objections to an R&R that “merely

repeat arguments presented to and considered by a magistrate judge are not entitled to de

novo review, but rather are reviewed for clear error.” Montgomery v. Compass Airlines,

LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015). Mayer’s arguments lack merit under

either standard, however.

       “An indictment is multiplicitous if it charges the same crime in two counts.” United

States v. Bernhardt, 903 F.3d 818, 825 (8th Cir. 2018) (internal quotation marks omitted).

When “the same act or transaction constitutes a violation of two distinct statutory

provisions, the test to be applied to determine whether there are two offenses or only one

is whether each provision requires proof of a fact which the other does not.” Id. (internal

quotation marks omitted). In his supplemental brief to the magistrate judge, Mayer


                                            6
expressly agrees with the United States that this is the correct legal standard. And the

magistrate judge applied this standard, determining that the challenged counts in the

superseding indictment differ in their elements of proof in four distinct ways. Mayer does

not even attempt to identify any error in the magistrate judge’s analysis, nor does this Court

discerned any.2

       For these reasons, Mayer’s objections to this aspect of the R&R are overruled, and

this aspect of the R&R is adopted.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Travis Kyle Mayer’s objections to the December 10, 2019 R&R,

(Dkt. 91), are OVERRULED.

       2.     The December 10, 2019 R&R is ADOPTED.

       3.     Mayer’s motion to dismiss multiplicitous counts, (Dkt. 64), is DENIED.

       4.     Mayer’s motion to suppress, (Dkt. 65), is DENIED.



Dated: February 6, 2020                                  s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge



2
       In his supplemental brief to the magistrate judge, Mayer quotes Almendarez-Torres
v. United States for the proposition that “[a]n indictment must set forth each element of the
crime that it charges.” 523 U.S. 224, 228 (1998). But as Almendarez-Torres did not
involve alleged multiplicitous counts or include any analysis under that legal standard,
Almendarez-Torres is inapposite to the issue presented here.


                                              7
